___________

                                       No. 96-1281
                                       ___________

Claudette Carr; Charles A.                   *
Dearborn,                                    *
                                             *
               Appellants,                   *
                                             *   Appeal from the United States
        v.                                   *   District Court for the
                                             *   Northern District of Iowa.
Woodbury County Juvenile                     *      [UNPUBLISHED]
Detention Center; Woodbury                   *
County, a Municipality and                   *
Governmental Agency,                         *
                                             *
               Appellees.                    *


                                       ___________

                        Submitted:     August 22, 1996

                              Filed:   September 3, 1996
                                       ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

        Claudette Carr and Charles Dearborn appeal the district court's1
order       denying   their   motion   for   a   new   trial   in   their   employment
discrimination action.          Having carefully reviewed the record and the
parties' briefs, we conclude that no error of law appears and that an
extended opinion is unwarranted.


        Accordingly, we affirm.        See 8th Cir. R. 47B.




        1
      The Honorable Mark W. Bennett, United States District Judge
for the Northern District of Iowa.
Attest:


     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                      -2-